11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Jack Lee Bishop, individually and as          * From the 266th District Court
trustee of the Jack Lee Bishop Trust,          of Erath County
and Jennie Bishop Cherry, individually         Trial Court No. CV32823.
and as trustee of the Jennie Bishop Trust,

Vs. No. 11-19-00051-CV                        * August 1, 2019

Joel Bishop, individually and as trustee      * Per Curiam Memorandum Opinion
of the Jay D. Bishop Trust and as              (Panel consists of: Bailey, C.J.,
independent executor of the Estate of           Stretcher, J., and Wright, S.C.J.,
Jay D. Bishop, deceased, et al.,                sitting by assignment)
                                               (Willson, J., not participating)

      This court has considered Jennie Bishop Cherry’s motion to dismiss her
appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed in part. The appeal
remains active as to Jack Lee Bishop, individually and as trustee to the Jack Lee
Bishop Trust. The costs incurred by reason of the dismissed portion of this appeal
are taxed against the party incurring same.